MEMORANDUM**
Alexander Marcony Sebastian-Franeisco, Maria Manuela Francisco, and Alejan*853dro Juan Sebastian-Leon, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s decision denying their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, see Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding. The BIA identified significant omissions in lead petitioner Sebastian-Leon’s written asylum application and his asylum interview statements, compared to his subsequent declaration in support of asylum and his merits hearing testimony. The omissions went to the heart of the asylum claim — persecution by guerillas — including omissions regarding oral threats to Sebastian-Leon, the abduction and mistreatment of his relatives, the burning of his house, and the shooting of friends with whom he was staying. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004) (adverse credibility finding will be upheld so long as identified inconsistencies go to heart of asylum claim; omissions and discrepancies among asylum application, testimony, and airport interview).
Because petitioners failed to demonstrate that they were eligible for asylum, it follows that they did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). In addition, substantial evidence supports the BIA’s denial of relief under the CAT. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.